Title: From Alexander Hamilton to Samuel R. Gerry, 28 May 1792
From: Hamilton, Alexander
To: Gerry, Samuel R.



Treasury Department May 28th 1792
Sir,

Your letter of the 5th instant has been received at the Treasury.
It will be impossible for me to give any opinion on the disatisfaction expressed by some of the Owners ⟨-⟩ing at your port respecting the former admeasurement ⟨of the⟩ir Vessels, until I am informed of the particular causes which have induced them to solicit a readmeasurement.
I am with consideration   Sir,   your most humble Servt.
A Hamilton
